NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC JAUGHN BELIEU,                             No.    20-35401

                Plaintiff-Appellant,            D.C. No. 4:19-cv-05165-EFS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Edward F. Shea, District Judge, Presiding

                        Argued and Submitted June 8, 2021
                               Seattle, Washington

Before: GILMAN,** GOULD, and MILLER, Circuit Judges.

      Eric Belieu appeals from the district court’s judgment affirming a decision

of an administrative law judge (ALJ) denying disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
We have jurisdiction under 28 U.S.C. § 1291. Reviewing the ALJ’s decision for

legal error and the factual findings for substantial evidence, Ford v. Saul, 950 F.3d

1141, 1153–54 (9th Cir. 2020), we reverse and remand for further proceedings.

      1.     The ALJ provided a specific and legitimate reason supported by

substantial evidence for rejecting the contradicted opinion of Dr. N.K. Marks, an

examining psychologist. See Ford, 950 F.3d at 1155–56. Although some of the

ALJ’s reasons may have been insufficient, any error was harmless in light of the

ALJ’s finding that Dr. Marks’s opinion was “not consistent with the longitudinal

record, including consistent normal psychiatric observations in the treatment

notes.” See id. at 1156 n.8.

      2.     But the ALJ did not provide a germane reason supported by

substantial evidence for rejecting the opinion of Michelle Womack, a certified

physician’s assistant who served as Belieu’s treating provider for years. See

Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Among other things,

Womack opined that Belieu would need to lie down during the day and that he

likely would need to miss four or more days of work per month to attend medical

appointments for his skin condition. The ALJ assigned Womack’s opinion “little

weight because it consists merely of checked boxes with little narrative

explanation” and “is inconsistent with the unremarkable physical findings

throughout the record.”


                                          2
      Neither rationale is valid. An ALJ may not discount the opinion of an “other

source” merely because it was rendered in a check-box form when, as in this case,

the record contains the source’s underlying treatment records and the source

treated the claimant over an extended period. Popa v. Berryhill, 872 F.3d 901, 907

(9th Cir. 2017). Nor does substantial evidence support the ALJ’s determination that

Womack’s opinion was inconsistent with the physical findings in the record.

Beginning in October 2015, Womack’s treatment records describe repeated

complaints of joint pain and fatigue. And the record shows that Belieu complained

of fatigue to other providers, including Dr. Nicholas Compton, Dr. Jaideep Shenoi,

and Dr. Greg Sawyer. That Womack observed Belieu to be alert and oriented,

well-appearing, and in no acute distress is not inconsistent with her opinion that

Belieu would need to take frequent breaks. And there is at least one month in the

record—March 2016—in which Belieu visited doctors on four separate weekdays,

supporting Womack’s contention that Belieu was likely to be absent from work

four or more days every month.

      3.     The ALJ did not provide specific, clear, and convincing reasons

supported by substantial evidence for discounting Belieu’s symptom testimony.

See Orn v. Astrue, 495 F.3d 625, 635–36 (9th Cir. 2007). On appeal, the

Commissioner defends only the ALJ’s findings that Belieu’s testimony was

inconsistent with his activities of daily living and that he “repeatedly exaggerated”


                                          3
his symptoms, so he has forfeited any defense of the ALJ’s remaining rationales.

Martinez v. Sessions, 873 F.3d 655, 660 (9th Cir. 2017).

      The ALJ reasoned that Belieu’s function report shows that he “cares for

children, has no problem with his personal care, makes his own simple meals, does

dishes, vacuums, dusts, takes the dog out every day, drives, and shops in stores.”

But Belieu’s function report also described limitations in carrying out these tasks

that “do not contradict his other testimony.” Orn, 495 F.3d at 639; see Diedrich v.

Berryhill, 874 F.3d 634, 642–43 (9th Cir. 2017). And the ALJ did not find that

these activities were readily transferrable to a work environment. See Diedrich,

874 F.3d at 643.

      The ALJ’s finding that Belieu exaggerated his symptoms is also not

supported by substantial evidence. Belieu’s testimony that he suffers frequent skin

outbreaks that can appear anywhere on his body is supported by extensive record

evidence. That Belieu was sometimes observed without a rash is not inconsistent

with his testimony that there are short periods between outbreaks, and in any event,

“[o]ccasional symptom-free periods . . . are not inconsistent with disability.”

Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (ellipsis in original)

(quoting Lester v. Chater, 81 F.3d 821, 833 (9th Cir. 1995)). Contrary to the ALJ’s

decision, Belieu did not testify to having “constant skin outbreaks on both

hands . . . and armpits.” Rather, he testified that over the course of three years, he


                                           4
had had “[m]aybe three or four” such outbreaks, which is not inconsistent with the

record. The ALJ also claimed that Belieu had “dramatically overstated” his

symptoms by claiming to have “constant diarrhea [and] daily headaches” despite

not “consistent[ly] report[ing] significant diarrhea to his providers.” But Belieu

complained of having diarrhea anywhere from two to six times per day and was

referred to a specialist. Belieu also testified that his headaches occurred “four or

five times a week,” not daily, and he frequently reported headaches to his

providers.

      To the extent the ALJ discounted Belieu’s symptom testimony because it

was inconsistent with Dr. Jack Lebeau’s testimony, the ALJ erred. Dr. Lebeau

testified that urticaria pigmentosa could cause “nausea, vomiting, [and]

headache[s]” consistent with Belieu’s complaints. And contrary to Dr. Lebeau,

who has no relevant specialty and who did not review any of Belieu’s medical

records, Belieu’s treating dermatologist noted that Belieu’s “significant systemic

symptoms” could be related to “simply skin disease” and did not necessarily

indicate more severe systemic mastocytosis.

      To be sure, substantial evidence supports the ALJ’s finding that Belieu

exaggerated when he testified to having outbreaks on his feet “[e]veryday” because

most of Belieu’s skin examinations do not note foot rashes. But in light of the

record as a whole, we cannot “confidently conclude” that the ALJ’s errors were


                                           5
harmless. Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015).

      4.    Where, as here, an ALJ commits prejudicial error and the record

contains conflicts and ambiguities, we remand for further proceedings. Treichler v.

Commissioner of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014). Here, the

record contains conflicts and ambiguities. For example, Dr. Sawyer’s opinion that

Belieu would “not have difficulty” maintaining regular attendance conflicts with

Womack’s opinion, and the record is ambiguous as to whether Belieu would be off

task for ten percent or more of the workday.

      REVERSED and REMANDED.




                                         6